Citation Nr: 0906513	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-39 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. The propriety of severance of service connection for a 
prostatectomy due to adenocarcinoma.  

2. The propriety of severance of service connection for right 
orchiectomy. 

3. The propriety of severance of service connection for major 
affective disorder with depression.  

4.  The propriety of severance of service connection for loss 
of use of a creative organ. 

5. The propriety of discontinuance of a total disability 
rating for compensation based on individual unemployability.  

6. The propriety of severance of eligibility to Dependents' 
Educational Assistance.  

7. The propriety of severance of special monthly compensation 
based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and W. E. 
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1965 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the Veteran appeared at a before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In August 2005, the Veteran raised the claims of service 
connection for anxiety disorder, major depression, and post-
traumatic stress disorder, which are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

The Veteran disagrees with the RO's severance actions, 
asserting in statements and in testimony that while on the 
USS Coral Sea he was sent to Vietnam on several occasions to 
repair aircraft that were unable to return to the ship.  He 
states that he is unable to produce documentation of his 
trips to shore because the crew did not sign the ship's log 
when going to shore.  A statement from an individual who also 
served at that time in the Veteran's fighter squadron, VF-
151, stated that crew members were usually sent by helicopter 
from the ship to Vietnam to repair and service aircraft.  

The RO has attempted to substantiate the Veteran's assertion 
that he was in Vietnam through requests to the U.S. Armed 
Services Center for Unit Records Research (CURR), now known 
as the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The responses of CURR/JSRRC in July 2003 and 
February 2004 were essentially that command histories, deck 
logs, and muster rolls/personnel diaries did not normally 
annotate individuals arriving or going ashore on a routine 
basis, and that deck logs indicating the arrival and 
departure of aircraft or boats did not list passengers by 
name. 

However, CURR/JSRRC did state, without further detail, that 
the histories of the USS Coral Sea and squadron, VF-151, show 
operations off the coast of Vietnam.  Of record is a synopsis 
of the Veteran's squadron history, obtained through an 
Internet search, indicating only that the squadron was 
attached to the USS Coral Sea and flew combat sorties over 
Vietnam.  

While another search for an entry or manifest, documenting 
the Veteran's movement to shore appears futile, a search to 
determine whether the Veteran's statements and testimony 
about being in Vietnam to repair aircraft is consistent with 
the operations of VF-151 is necessary under the duty to 
assist.  



Accordingly, the case is REMANDED for the following action:

1. Request the U.S. Army and Joint 
Services Records Research Center to 
furnish the unit history and lessons 
learned of VF-151 for the period of the 
Veteran's assignment aboard the USS 
Coral Sea from July 1967 to April 1968 
and September 1968 to April 1969, 
documenting operations that involved 
sending aircraft mechanics from the 
squadron to repair aircraft in Vietnam.  
If no records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e). 

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

